The plaintiff, a non-resident of Ohio, a foreign railroad corporation, with no agent, office, or place of business within the state, sued the defendants within the state for freight and demurrage charges. Plaintiffs in error claim that the municipal court dismissed their counterclaim for damages upon the ground that a shipper cannot counterclaim for damages when a petition for freight and demurrage charges is brought against the shipper by a railroad company. The contention of plaintiffs in error in brief is that under these facts they have been barred of their day in court upon the counterclaim, and hence have been denied the equal protection of the laws within this jurisdiction.
However, the municipal court is a court of record and speaks through its journal.
The record does not disclose that the counterclaim was dismissed. As disclosed by the record, a hearing was had upon the merits, upon the agreed statement of facts, and judgment rendered for the plaintiff. No constitutional question, therefore, is presented in the case, and the petition in error must be dismissed.
Petition in error dismissed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE, and ROBINSON, JJ., concur. *Page 628